            Case 2:19-cv-01204-RSL Document 18 Filed 10/24/19 Page 1of5




     1
                                                                                      Honorable Robert S. Lasnilc
     2
 3
 4
 5

 6
 7
                                    UNITED STATES DISTRICT COURT
 8
                              FOR THE WESTERN DISTRICT OF WASHINOTON
 9                                                  ATSEATILE

10       JAI GINN, a single woman,
11                                             Plaintiff,    NO. 2:19-cv-01204-RSL
12              v.
                                                             STIPULATION AND ORDER FOR
13       CITY OF BELLINGHAM, a municipal                     WITHDRAWAL AND SUBSTITUTION
         Corporation; MANNlX MCDONNELL,                      OF COUNSEL FORMARVJN A WAYNE,
14       SCOTT FARLOW, JEFFREY BRUBAKER,                     M.D.
         MATTHEW COOK, HUNTERELUOTT,
15       STEVE LARSON, KRISTIA PESCHKA.
         MICAH QUINTRALL. DERIK SCO'IT,
16
         OLIVIA SUND, AARON WOLVEN;
17       MARVIN A. WAYNE,M.D.

18                                         Defendants.
19

20                                               STIPULATION
21              Pursuant to LCR 83.2(b), the parties to this action. by and through their undersigned
22       counsel of record, hereby stipulate to the withdrawal and substitution of counsel for Defendant,
23       Marvin A Wayne, M.D. Effective upon entry of the stipulated Order, Patricia D. Todd and the
24       Office of the Attorney General will be deemed to have withdrawn and Eric P. Gillett and Molly
25

         STIPULATION AND ORDER FOR WITHDRAWAL AND            PREG O'DONNELL & GILLE'IT ru.c
         SUBSTITUTION OF COUNSEL FOR MARVIN A.                               5'01 FIFT1I AVS, SUITE 3400
         WAVNE, M.D. -1                                                 sEATTU!, WASHINGTON 9'164~
         10850-0003 5594419.do<:K                               Tl!LEPHCN::(:206) 217-177$ •FAC$1MJLE:{206) 217-9113
          Case No. 2:1~1204-RSL
          Case 2:19-cv-01204-RSL Document 18 Filed 10/24/19 Page 2 of 5




    1
        Fm Kosten of Preg O'Donnell & Gillett has be substituted as counsel of recon:l for Defendant
    2
        Marvin A. Wayne, M.D.
    3          Upon entry of the stipulated Order, all futw:e pleadings and papers directed to Defendant,
    4   Marvin A. Wayne, M.D. shall be served on Eric P. Gillett and Molly Farr Kosten of Preg
    5
        O'Donnell & Gillett at the :tbllowing address:
 6
               Eric P. Gillett
    7          Molly Farr Kosten
               Preg O'Donnell & Gillett
 8             901 Fifth Avenue, Suite 3400
               Seattle, WA 98164
 9             egillett@pregodomiellcom
               mkosten@pregodonnell.com
10
11
               DATED this     2-4~Y of October, 2019.
12      ROBERT W. FERGUSON
        Attorney General
13
14 By..,.7.__
          _ __ _ _
    5    /Patricia D. Todd, WSBA #38074
1
        Withdrawing Counsel
16
17      PREG O'DONNELL & GILLETT PLLC

18 ByT
19
                     -~
     Eric-P. Gillett; WSBA #23691
20   Molly Farr Kosten. WSBA #25385
   Substituted Counsel tor Marvin A. Wayne, M.D.
21

22

23
24 B';....o."-----+-J'--~~----~--
          Christopher M.
25      Counsel for Plaint·

        STIPULATION AND ORDER FOR WITHDRAWAL AND            PREG O'DONNELL & GILLETT PLLC
        SUBSTITUTION OF COUNSEL FOR MARVIN A                              901 FtFl1I AVE. SUIT1!3400
        WAYNE, M.D.·2
        10850-0003 5594419.docx                               TEUlPHONE: (206) 287-1715 •FACSIMILE: (206) UMI 13
         Case No. 2:19-cv-01204-RSL
            Case 2:19-cv-01204-RSL Document 18 Filed 10/24/19 Page 3 of 5




     1
 2
 3        BY~~~......._~~~~___.,.~~~~-
            Shane Brady, WSBA #34003
 4       Counsel for Defendant City of Bellingham

 5
         FAIN ANDERSON VANDERHOEF ROSENDAHL
 6       O'HALLORAN SPILLANE, PLLC
 7
 B By
           Ketia Berry Wick. WSBA #'27219
 9       Counsel fur Defendants Mannix McDonnel~
         Scott Farlow, Je:ffiey Brubaker, Mathew Cook;
10       Hunter Elliott, Steve Larson, Kristia Peschka,
         Micah Quintrall.Derik Scott, Olivia Sund, Aaron Wo~ven
11
12
                                                     ORDER
13
                IT IS SO ORDERED.
14
15              DATED this _ _ day of October, 2019.
16

17                                             Honorable Robert S. Lasnik
18
19
20

21
22
23
24

25

         STIPULATION AND ORDER FOR WITHDRAWAL AND          PREG O'DONNELL & GILLETJ' PLLC
         SUBSTITUTION OF COUNSEl FOR MARVIN A.
         WAYNE, M.D. - 3
         108so-0003 5594419.docx                             TE!.B'Ha!E: (2116) 287-1,713 • FACS~ (206) :W-9113
          Case No. 2:19-cv-01204-RSL
             Case 2:19-cv-01204-RSL Document 18 Filed 10/24/19 Page 4 of 5




 1   CITY OF BELLINGHAM

 2
     BY~~~~~~~~~~~~~~~
 3     Shane Brady, WSBA #34003
 4   Counsel for Defendant City of Bellingham

 5
     FAIN ANDERSON VANDERHOEF ROSENDAHL
 6   O'HALLORAN SPILLANE, PLLC

 7
     s/Ketia Berry Wick
 8
        Ketia Berry Wick, WSBA #27219
 9   Counsel for Defendants Mannix McDonnell,
     Scott Farlow, Jeffrey Brubaker, Mathew Cook,
10   Hunter Elliott, Steve Larson, K.ristia Peschka,
     Micah Quintrall,Derik Scott, Olivia Sund, Aaron Wolven
11

12
                                                ORDER
13
            IT IS SO ORDERED.
14
                             :"Oi.
15          DATED this 2..S day of October, 2019.

16

17                                       Honorable Robert S. Lasnik
18
19

20
21

22
23
24
25


     STIPULATION AND ORDER FOR WITHDRAWAL AND         PREG O'DONNELL & GILLETT                            PLLC
     SUBSTITUTION OF COUNSEL FOR MARVIN A.                            901 FIFTH AVE.. SUITE 3400
     WAYNE, M.D. - 3                                             SEATTLE. WASUINGTON 98164-2026
     10850-0003 5594419.docx                             TELEPHONE: (206) 287-1775 •FACSIMILE: (206) 287-9113
     Case No. 2:19-cv-01204-RSL
